DETAILED ACTION
Claims 76,  78–79, 84, 100, 106, 108, 113, 115–116, 120, and 175–183 are pending in the present application. Claims 1–75, 77, 80–83, 85–99, 101–105, 107, 109–112, 114, 117–119, and 121–174 have been canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 76,  78–79, 84, 100, 106, 108, 113, 115–116, 120 in the reply filed on February 8th, 2021 is acknowledged. The unelected claims have been canceled. New claims 175–183 are accepted.
	
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Applicant claims priority to the provisional application date of June 7th, 2017, however, no support was found for an intermediate electrode (all claims depending upon claim 76, corresponding to Fig. 2), a cooling system to cool the inner electrode (claim 79), a first and second power supply between the inner, intermediate and outer electrodes (claim 84), and the type of gas th, 2018.

Specification
The title of the invention, “PLASMA CONFINEMENT SYSTEM AND METHODS FOR USE”, is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “PLASMA CONFINEMENT SYSTEM HAVING LIQUID OUTER ELECTRODE AND METHODS FOR USE”.
The disclosure is objected to because of the following informalities:
A separate copy of the Abstract has not been provided. 
The Specification refers to the inner electrode alternately as 102 and 202 even when referring only to Fig. 2. See for example para. 61-62.
Para. 78: An “azimuthal direction” is referred to as “into out of the page”, however, this is no basis of reference for a lab system. It is suggested to modify this to “an azimuthal direction (an angular direction around axis 106)” following its customary meaning.
Claims 178-179,182-183 etc. recite “any of claim 113” and “any of claim 182”. It is suggested to remove the term “any of”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
This is a provisional nonstatutory double patenting rejection.
Claim 76 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 152 of copending Application No. 16/487338 (hereinafter ‘338) in view of Laberge, USPGPUB 20140247913 A1. The following table shows a comparison of the claims.
Claim 76 of Current Application
Claim 152 of Copending Application 16487338
A plasma confinement system comprising: an inner electrode; 
A plasma confinement system comprising: an inner electrode; 
an intermediate electrode that at least partially surrounds the inner electrode; and 
an intermediate electrode that faces the inner electrode;
an outer electrode that at least partially surrounds the intermediate electrode, 
an outer electrode that substantially surrounds the intermediate electrode
the outer electrode comprising: a solid conductive shell; and an electrically conductive material disposed on the solid conductive shell, wherein the electrically conductive material has a melting point within a range of 180 C to 800 C at 1 atmosphere of pressure.
one or more first valves configured to direct gas from within the inner electrode to an acceleration region between the inner electrode and the outer electrode; two or more second valves configured to direct gas from outside the outer electrode to the acceleration region; a first power supply configured to apply a voltage between the inner electrode and the outer electrode; and a second power supply configured to apply a voltage between the inner electrode and the intermediate electrode


It may be noted that claim 152 of ‘338 teaches a similar system, but fails to teach the outer electrode is a solid conductive shell that comprises an electrically conductive material with the claimed melting point.
However, Laberge teaches the outer electrode comprising: a solid conductive shell (para. 37: “the electrodes 6, 7, and/or 14 comprise one or more stainless steel 304 plates or sheets”- in the case of one sheet, it would comprise a solid shell); and an electrically conductive material disposed on the solid conductive shell (para. 50: a molten metal funnel 8 is disposed within the shell), wherein the electrically conductive material has a melting point within a range of 180 C to 800 C at 1 atmosphere of pressure (para. 50: the molten metal is a LiPb alloy known to have a melting point within this range)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine apply the known techniques taught by Laberge of a solid conductive shell with electrically conductive material of the given melting point, to claim 76 of the instant application. According to Laberge, the liquid electrically conductive material protects the solid electrode from degradation and a solid conductive shell would have facilitated the liquid circulation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 108, 116, and 180–181 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 108 recites the limitation, “wherein the plasma confinement system is configured to maintain a Z-pinch plasma between the first end of the inner electrode and the electrically conductive material”. This limitation fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim because it merely recites a result achieved by the invention. MPEP 2173.05(g). It is not understood what additional characteristics of the plasma confinement system are required to maintain a Z-pinch plasma between the first end of the inner electrode and the electrically conductive material, so one of ordinary skill in the art has no way to ascertain what 
Claim 180 is rejected for reciting the same reasons as claim 108.
Claim 116 recites the functional limitation "wherein the pumping system is configured to circulate the electrically conductive material such that movement of the electrically conductive material includes one or more of an azimuthal component or an axial component with respect to a longitudinal axis of the plasma confinement system" This limitation fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim because it merely recites a result achieved by the invention. MPEP 2173.05(g). One of ordinary skill in the art has no way to ascertain what structural arrangement and/or configuration is required of the pumping system to achieve such a function. See above in reference to claim 108.
Claim 181 is rejected for its dependency on claim 180.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 76, 78, 84, 100, 106, 115-116, and 175–179 are rejected under 35 U.S.C. 103 as being unpatentable over Michel Laberge et al*, USPGPUB 20140247913 A1 (hereinafter “Laberge”) and further in view of Michel Laberge et al, USPGPUB 20150216028 A1, (hereinafter “Laberge II”).	* previously cited
Regarding claim 76, Laberge modified by Laberge II discloses a plasma confinement system comprising: 
[note Figs. 1A-1D refer to essentially the same embodiment each showing different features all of which are considered combinable following para. 87]
an inner electrode Fig. 1A: inner electrode 6; an intermediate electrode formation electrode 14; and an outer electrode that at least partially surrounds the intermediate electrode outer electrode 7, the outer electrode comprising: a solid conductive shell (para. 37: “the electrodes 6, 7, and/or 14 comprise one or more stainless steel 304 plates or sheets”- in the case of one sheet, it would comprise a solid shell); and an electrically conductive material disposed on the solid conductive shell (para. 50: a metal funnel 8 is disposed within the shell), wherein the electrically conductive material has a melting point within a range of 180 C to 800 C at 1 atmosphere of pressure (para. 50: the metal is molten lead-lithium, known to have a melting point within this range1).
However Laberge fails to teach the intermediate electrode at least partially surrounds the inner electrode.
Laberge II also teaches a similar intermediate electrode, labeled “generator electrode 14”, an analogous outer electrode 16b, and an inner electrode 115, wherein the intermediate electrode 14 has a wider radius compared to that of the inner electrode 115 and therefore surrounds the inner electrode in the relaxation gap region 50 (Laberge II Fig. 2; para. 53). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to apply the known technique taught by Laberge II of an intermediate electrode that surrounds the inner electrode, to the plasma confinement system of Laberge. According to Laberge II para. 63, the ratio of the outer radius to the inner radius, comprising the intermediate electrode, affects the acceleration and compression of the plasma torus formed, therefore it would have been reasonable to expect some optimization of radial widths in the different regions of the system. See MPEP 2144.05 Sections I and II. In addition, Laberge para. 33 teaches that the plasma propagation channel can change “in shape, size, width, spacing, and/or any other way”, for optimization.
Regarding claim 78, Laberge modified by Laberge II discloses the plasma confinement system of claim 76, further comprising a feeding mechanism that is configured to move the inner electrode along a longitudinal axis of the plasma confinement system.
Regarding claim 84, Laberge modified by Laberge II discloses the plasma confinement system of claim 76, further comprising: a first power supply 1 configured to apply a voltage between the inner electrode and the intermediate electrode (Laberge Fig. 1D; para. 29: capacitor bank 1 applies a voltage between 14 and the upper part of 7); and a second power supply 11 (Fig. 1D para. 32: a second capacitor bank 11 applies a voltage between electrode 6 and the outer electrode 7).
Regarding claim 100, Laberge modified by Laberge II discloses the plasma confinement system of claim 76, further comprising: a gas source (Figs. 1A-1D; para. 25: tanks 4); and one or more regulators configured to control gas flow from the gas source through respective one or more gas ports 3, wherein the gas source contains one or more of tritium, deuterium, helium-3, hydrogen, boron, or borane (para. 25).
Regarding claim 106, Laberge modified by Laberge II discloses the plasma confinement system of claim 76, wherein the electrically conductive material comprises one or more of lithium, lead, or tin (para. 10: the liquid metal electrically conductive material may be molten lead-lithium).
Regarding claim 115, Laberge modified by Laberge II discloses the plasma confinement system of claim 76, further comprising a pumping system configured to circulate the electrically conductive material over the outer electrode when the electrically conductive material is in a liquid state (Laberge Figs. 1B-1D; para. 52: pump 21).
Regarding claim 116, Laberge modified by Laberge II discloses the plasma confinement system of claim 115, wherein the pumping system is configured to circulate the electrically conductive material such that movement of the electrically conductive material includes one or more of an azimuthal component or an axial component with respect to a longitudinal axis of the plasma confinement system (Laberge para. 52: the liquid guide 22 can be recirculated axially from the bottom back to the top of the system to a storage tank 18).
Regarding claim 175, Laberge modified by Laberge II discloses the plasma confinement 3 configured to direct gas into an acceleration region between the inner electrode and the intermediate electrode (Laberge Figs. 1A-1C; para 25,27).
Regarding claim 176, Laberge modified by Laberge II discloses the plasma confinement system of claim 76, the inner electrode having a first end that is at least partially surrounded by the outer electrode (Laberge Figs. 1A-1D: a first bottom end of inner electrode 6 is surrounded radially by outer electrode 7).
Regarding claim 177, Laberge modified by Laberge II discloses the plasma confinement system of claim 176, wherein the first end of the inner electrode is rounded (Laberge: the first lower end of the inner electrode is generally cylindrical so it is rounded).
Regarding claim 178, Laberge modified by Laberge II discloses the plasma confinement system of any of claim 76, further comprising: one or more gas ports (Figs. 1A-1C: on outer electrode 7 adjacent to valves 3); a gas source 4; and one or more regulators configured to control gas flow from the gas source through the one or more gas ports (Laberge Figs. 1A-1C para. 25: fast puff valves 3 control the gas flow).
Regarding claim 179, Laberge modified by Laberge II discloses the plasma confinement system of any of claim 76, further comprising an insulator between a second end of the outer electrode and the intermediate electrode (Figs. 1B-1C; para. 55: insulation section 19).

Claims 79 and 120 are rejected under 35 U.S.C. 103 as being unpatentable over Laberge in view of Laberge II, and further in view of William Partlo et al, USPGPUB 20040160155 A1 (hereinafter “Partlo”).
Regarding claim 79, Laberge modified by Laberge II discloses the plasma confinement 
Partlo teaches a plasma confinement system (Figs. 11,13), further comprising a cooling system that is configured to cool the inner electrode during operation of the plasma confinement system (Partlo Figs. 13-14; para. 39; 67-70: cooling channels are provided in the anode and cathode).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to apply the known technique taught by Partlo of cooling the electrodes. According to para. 8, the high thermal loads on the structural elements lead to detrimental effects on performance, and a cooling system would help to alleviate this.
Regarding claim 120, Laberge modified by Laberge II discloses the plasma confinement system of claim 76, however Laberge fails to teach the inner electrode is formed of graphite or carbon fiber.
Partlo teaches a plasma confinement system (Figs. 11,13), further comprising, a first end of the inner electrode being formed of graphite or carbon fiber (Partlo para. 9-10: electrodes made or Silicon carbide graphite systems are known for their durability).
It would have been obvious to one of ordinary skill to apply the known technique of graphite plating to the inner electrode of Laberge. According to Partlo, this type of material is known for its durability so as to avoid machine downtime during electrode replacement.

Claims 108, 180, and 181 are rejected under 35 U.S.C. 103 as being unpatentable over Laberge in view of Laberge II, and further in view of Guido Schriever et al, US Patent 6804327 B2 (hereinafter “Schriever”)
Regarding claims 108 and 180, Laberge modified by Laberge II discloses the plasma (Laberge Figs. 1A-1C; para. 31: A toroid in the form of a spheromak 16 is accelerated and compressed by the plasma accelerator 110 toward the liquid metal funnel system 120 along the longitudinal axis 115).
However although Laberge teaches a plasma in the form of a toroid, Laberge fails to teach that the plasma is a Z-pinch plasma.
Schriever also teaches a plasma confinement system (see Fig. 1), (7)(14), wherein the a Z-pinch plasma is maintained (Schriever Fig. 2; Col. 4 ll. 63-67: “a Z-pinch, HCT-pinch, capillary discharge, plasma focus, and/or laser produced plasma device”- various different types of plasmas are taught, with Z-pinch as a preferred embodiment).
It would have been obvious to one of ordinary skill in the art to maintain a Z-pinch plasma in the place of a toroidal plasma. According to Schriever Figs. 2-5, Col. 8 ll. 8-12, these are alternatives and therefore it is a matter of design variation which type of plasma to choose.
Regarding claim 181, Laberge modified by Laberge II and Schriever discloses the plasma confinement system of claim 180, wherein the Z-pinch plasma has axial flow that varies in a radial direction (Laberge Fig. 1A-1C; para. 34: the plasma 16 flows/moves axially downward and compresses in a radial direction to a size 12 along the funnel as shown. Combined with the Z-pinch type plasma of Schriever, the same effect would have taken place).

Allowable Subject Matter
Claims 113 and 182-183 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  No prior art, either alone or in combination, suggests the limitations of the solid conductive shell comprising an outer shell and an inner shell comprising an axial wall attached to the outer shell via a radial wall, in combination with all other limitations.

Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.

Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 De Les Valls, E. M., Sedano, L. A., Batet, L., Ricapito, I., Aiello, A., Gastaldi, O., & Gabriel, F. (2008). Lead–lithium eutectic material database for nuclear fusion technology. Journal of nuclear materials, 376(3), 353-357.